DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the amended claims filed on 12/7/2020, wherein:
Claims 1, 2, 4-7, 9-16, 18, and 19 have been amended;
Claims 3, 8, and 17 remain as original, and 
Claims 1-20 are currently pending and have been examined.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1 and 9 recite the limitation “enabling a user input device for receiving”, and claim 15 recites the limitation “enabling an input device to receive”.  The limitations are indefinite because the term “enabling” is not further defined within the specification, one of ordinary skill in the art would be unable to determine the metes and bounds of the limitation.  For purposes of examination the limitations are interpreted as “an input device receiving”.  
Claim 19 recites the limitation “the predefined geofence” in line 2.  There is insufficient antecedent basis for this limitation in the claim. 
Dependent claims 2-8, 10-14, and 16-20 are rejected under 35 U.S.C. 112(b) pursuant to their dependency on a rejected base claim. 
The rejections that follow are interpreted in light of the 35 USC 112 rejections discussed above.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claims recite a system and method for beacon device-based customer notifications which is considered a judicial Certain Methods of Organizing Human Activity such as commercial or legal interactions.  This judicial exception is not integrated into a practical application as discussed below and the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
This rejection follows the 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed Reg 4, January 7, 2019, pp. 50-57 (“2019 PEG”).  

Analysis
Step 1 – 2019 PEG pg. 53
Claims 1-20 are directed to the statutory category of a process.  

Step 2A, Prong 1 – 2019 PEG pg. 54
For independent claim 1, the claim recites an abstract idea of beacon device-based customer notifications.  The steps of: receiving a beacon device advertisement broadcast within a pre-defined geofence, wherein the beacon device advertisement includes a universally unique identifier (UUID), a major identifier, and a minor identifier; identifying based on at least one of the UUID, the major identifier, and the minor identifier, that the beacon device is associated with an agent location, wherein the agent location corresponds to a bill payment and money transfer facility; generating a payment notification, responsive to and based on the identification, for display, including executing to retrieve payment data from at least one application on the mobile computer device and presenting the payment notification for display, wherein the payment notification includes payment data and the agent location data; enabling for receiving, from a user, an input indicating instruction to prepare to make a payment at the agent location; and responsive to receiving the input, sending a communication signal for the agent location to stage the payment for completion by the user at a later time, when considered collectively as an ordered combination recites the abstract idea of beacon device-based customer notifications.
For independent claim 9, the claim recites an abstract idea of beacon device-based customer notifications.  The steps of: perform operations including: receiving a beacon device advertisement broadcast within a pre-defined geofence, wherein the beacon device advertisement includes a universally unique identifier (UUID), a major identifier, and a minor identifier; identifying based on at least one of the UUID, the major identifier, and the minor identifier, that the beacon device is associated with an agent location, wherein the agent location corresponds to a bill payment and money transfer facility; generating a payment notification, responsive to and based on the identification, for display, including retrieve payment data from at least one application on the mobile computing device and presenting the payment notification for display, wherein the payment notification includes payment data and the agent location; enabling a user input device for receiving user activation to prepare to make payment at the agent location; and responsive to user activation, transmitting a communication signal for the agent location to stage the payment for completion by the user at a later time, when considered collectively as an ordered combination recites the abstract idea of beacon device-based customer notifications.
For independent claim 15, the claim recites an abstract idea of beacon device-based customer notifications.  The steps of: perform operations including: receiving a beacon device advertisement, wherein the beacon device advertisement includes a universally unique identifier (UUID), a major identifier, and a minor identifier; identifying based on at least one of the UUID, the major identifier, and the minor identifier, that the beacon device is associated with an agent location, wherein the agent location corresponds to a bill payment and money transfer facility; generating a payment notification, responsive to and based on the identification, for display, including executing to retrieve payment data from at least one application on the mobile computer device and presenting the payment notification for display, wherein the payment notification includes payment data and the agent location data; enabling an input device to receive a command input, indicating an instruction to prepare to make a payment at the agent location; and responsive to receiving the command input, sending a communication signal for the agent location to stage the payment for completion by the user at a later time, when considered collectively as an ordered combination recites the abstract idea of beacon device-based customer notifications.
Independent claims 1, 9, and 15, as drafted are a process that, under the broadest reasonable interpretation, covers “Certain Methods of Organizing Human Activity” since they recite commercial or legal interactions.  The steps of: receiving a beacon device advertisement broadcast within a pre-defined geofence, wherein the beacon device advertisement includes a universally unique identifier (UUID), a major identifier, and a minor identifier; identifying based on at least one of the UUID, the major identifier, and the minor identifier, that the beacon device is associated with an agent location, wherein the agent location corresponds to a bill payment and money transfer facility; generating a payment notification, responsive to and based on the identification, for display, including executing to retrieve payment data from at least one application on the mobile computer device and presenting the payment notification for display, wherein the payment notification includes payment data and the agent location data; enabling for receiving, from a user, an input indicating instruction to prepare to make a payment at the agent location; and responsive to receiving the input, sending a communication signal for the agent location to stage the payment for completion by the user at a later time, are commercial or legal interactions.  Hence all the steps of the claim, considered collectively as an ordered combination, fall under the abstract idea of Certain Methods of Organizing Human Activity.  If the claim limitations, under the broadest reasonable interpretation, covers methods of organizing human activity but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Other than reciting the abstract idea, the independent claims recite generic computer components such as: “a mobile computing device comprising a processor, a remote beacon device, application on the mobile computing device, a display screen of the mobile computing device, a user input device; a mobile system comprising: a mobile computing device comprising a processor; and a memory coupled to the processor, the memory storing instructions that, when executed by the processor, cause the processor to perform operations; a non-transitory computer-readable storage device storing instructions that, when executed by a processor of a mobile computing device, cause the processor to perform operations”, and nothing in the claims precludes the steps from being performed as a method of organizing human activity.  Accordingly, the independent claims recite an abstract idea.  
Dependent claims 2-8, 10-14, and 16-20 recite similar limitations as independent claims 1, 9, and 15; and when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitations only refine the abstract idea further.  For instance in claims 2-4, 10-12, and 16-18; the additional limitations of: receiving payment data from a data storage device associated with the mobile computing device; customizing one or more features of the payment notification, wherein customizing the one or more features includes at least one of: adjusting a schedule of the payment notification and deactivating the payment notification; wherein the at least one application includes accessing data from a third-party application installed on the mobile computing device; and generating a payment notification includes: identifying payment data stored in association with the third-party application; storing payment data; and generating the payment notification in response to the beacon device advertisement, wherein the payment notification includes payment data accessed from the third-party application, under the broadest reasonable interpretation, are further refinements of certain methods of organizing human activity such as commercial or legal interactions because these describe the intermediate steps of the underlying process for beacon device-based customer notifications.
In Claims 5, 7, 13, 14, and 20, the limitations of: wherein the third-party application is a messaging application installed on the mobile computing device, and wherein the messaging application includes at least one of an email application and a text messaging application; displaying a map control with the payment notification; presenting an interaction for receiving user input for the map control; and displaying a map that includes directions to the agent location in association with the payment notification, under the broadest reasonable interpretation, are further refinements of certain methods of organizing human activity such as commercial or legal interactions, because these further describe additional details of the third party application and map control used in the underlying process for beacon device-based customer notifications.  
In claims 6, 8, and 19, the limitations of: wherein the beacon advertisement is transmitted within the predefined geofence, and receives the beacon advertisement responsive to the mobile computing device entering the geofence region; receiving a decline instruction from the user; and declining to cause the agent location to stage the payment for completion by the user, under the broadest reasonable interpretation, are further refinements of certain methods of organizing human activity such as commercial or legal interactions, because these further describe the intermediate steps and user input used in the underlying process for beacon device-based customer notifications. 
Other than reciting the abstract idea, the dependent claims recite similar generic computer components as the independent claims, such as: “a data storage device associated with the mobile computing device, a third party application installed on the mobile computing device, a database, the messaging application, an email application, a text messaging application, an interaction device, the mobile system, and the non-transitory computer-readable storage device”.  If a claim limitation, under its broadest reasonable interpretation, covers commercial or legal interactions, but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  Accordingly the claims recite an abstract idea.

Step 2A, Prong 2 – 2019 PEG pg. 54
This judicial exception is not integrated into a practical application.  In particular, independent claims 1, 9, and 15 only recite the additional elements of “a mobile computing device comprising a processor, a remote beacon device, application on the mobile computing device, a display screen of the mobile computing device, a user input device; a mobile system comprising: a mobile computing device comprising a processor; and a memory coupled to the processor, the memory storing instructions that, when executed by the processor, cause the processor to perform operations; a non-transitory computer-readable storage device storing instructions that, when executed by a processor of a mobile computing device, cause the processor to perform operations”.  A plain reading of Figures 1-3, and associated descriptions in at least: para. 0017 of the specification stating “embodiments may be implemented, in some cases, in hardware, firmware, software, or any combination thereof…the disclosed embodiments may also be implemented as instructions carried by or stored on a transitory or non-transitory machine readable (e.g., computer-readable) storage medium which may be read and executed by one or more processors…a machine-readable storage medium may be embodied as any storage device, mechanism, or other physical structure for storing or transmitting information in a form readable by a machine…the mobile device 110 includes a processor 112, a memory 114 and a communication interface 118”; paras. 0028 of the specification stating “the beacon device 102 may be any electronic device that is configured to broadcast (or receive data messages with predefined distances)”; and para. 0030 of the specification stating “the mobile device 110 operates a computer application that is configured to receive and process beacon advertisements”, reveals that generic processors may be used to execute the claimed steps.  The additional elements of “a mobile computing device comprising a processor, a remote beacon device, application on the mobile computing device, a display screen of the mobile computing device, a user input device; a mobile system comprising: a mobile computing device comprising a processor; and a memory coupled to the processor, the memory storing instructions that, when executed by the processor, cause the processor to perform operations; a non-transitory computer-readable storage device storing instructions that, when executed by a processor of a mobile computing device, cause the processor to perform operations”, are recited at a high level of generality (i.e., as a generic processor performing generic computer functions) such that it amounts to no more than mere instructions to apply the exception using generic computer components.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  Hence, independent claims 1, 9, and 15 are directed to an abstract idea. 
In dependent claims 2-8, 10-14, and 16-20, the judicial exception is not integrated into a practical application because the limitations are recited at a high-level of generality such that it amounts to more no more than mere instructions to apply the exception using generic computer components.  Also the claims do not affect an improvement to another technology or technical field; the claims do not amount to an improvement of the functioning of a computer system itself; the claims do not effect a transformation or reduction of a particular article to a different state or thing; and the claims do not move beyond a general link of the use of an abstract idea to a particular technological environment.

Step 2B – 2019 PEG pg. 56
Independent claims 1, 9, and 15 do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “a mobile computing device comprising a processor, a remote beacon device, application on the mobile computing device, a display screen of the mobile computing device, a user input device; a mobile system comprising: a mobile computing device comprising a processor; and a memory coupled to the processor, the memory storing instructions that, when executed by the processor, cause the processor to perform operations; a non-transitory computer-readable storage device storing instructions that, when executed by a processor of a mobile computing device, cause the processor to perform operations” to perform the steps of: perform operations including: receiving a beacon device advertisement, wherein the beacon device advertisement includes a universally unique identifier (UUID), a major identifier, and a minor identifier; identifying based on at least one of the UUID, the major identifier, and the minor identifier, that the beacon device is associated with an agent location, wherein the agent location corresponds to a bill payment and money transfer facility; generating a payment notification, responsive to and based on the identification, for display, including executing to retrieve payment data from at least one application on the mobile computer device and presenting the payment notification for display, wherein the payment notification includes payment data and the agent location data; enabling an input device to receive a command input, indicating an instruction to prepare to make a payment at the agent location; and responsive to receiving the command input, sending a communication signal for the agent location to stage the payment for completion by the user at a later time, amounts to no more than mere instructions to apply the exception using a generic computer component (See MPEP 2106.05(h)).  The additional elements of the instant underlying process, when taken in combination, together do not offer substantially more than the sum of the function of the elements when each is taken alone.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  Further, the displaying step fails to transform the claims into patent eligible material, as this is part of the field of use and technical environment in which the abstract idea is being implement and does not result in an improvement to additional elements (see MPEP 2106.05(h) Electric Power Group court decision). Therefore, independent claims 1, 9, and 15 are not patent eligible.  
In addition, the dependent claims 2-8, 10-14, and 16-20, do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The additional elements of the instant underlying process, when taken in combination, together do not offer substantially more than the sum of the functions of the elements when each is taken alone.  The claims as a whole, do not amount to significantly more than the abstract idea itself.  For these reasons, the dependent claims also are not patent eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 4, 6, 7, 9, 10, 12, 14-16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 8,407,121 to Paintin (hereinafter Paintin), in view of US 9,754,295 to Hanson et al. (hereinafter referred to as Hanson 4295), and further in view of US 2016/0014552 to Hanson et al. (Hereinafter referred to as Hanson 4552).

In regards to claim 1, Paintin discloses a method (method for location based bill pay wherein the customer enrolls in a financial service provider’s bill pay program to receive and process the customer’s bills through the financial service providers bill-pay pay system, col. 5, lines 47-49, fig. 3) for beacon device-based customer notifications (money transfer processor 505 is configured to determine outstanding bills and/or debts owed by sender 510 and sender 510’s location in order to direct sender 510 to locations where sender 510 may pay bills and debts owed to business 605 and/or debt collection 610, col. 7, lines 64-col. 8, line 23, fig. 3), the method implemented by a mobile computing device (system 800 for implementing location based money transfers includes user computers 805 such as a laptop, PDA, internet enabled mobile phone, cellular telephone or any other electronic device with applications configured to perform methods of the invention, col. 10, lines 39-67, fig. 8) comprising a processor (system 800 for implementing location based money transfers includes user computers 805, col. 10, lines 39-67, fig. 8; method includes tracking the customer’s location using cellular functionality in the customer’s mobile device to determine when the customer is in proximity to a bill-pay agent location, col. 2, 1-9), the method comprising: receiving (money transfer processor determines outstanding bills and/or debts owed by sender 510 and sender 510’s location in order to direct sender 510 to locations where sender 510 may pay bills and debts, col. 7, line 67 – col. 8, line 23, figs. 3, 6A, and 7) from a remote beacon device (computer system for performing method includes a money transfer processor 505, location tracking service provider 520 with hardware elements including processors 710, input devices 715, output devices 720, storage devices 725, communications subsystem 730, and working memory 735, col. 8, lines 35-65, fig. 7), by the processor (if a customer is in close proximity to a bill pay location at process block 320 the customer is notified of the bills owed, col. 6, lines 9-11, fig. 3; server 815 is configured to serve web pages or web applications to a user computer 805 to perform methods of the invention, col. 11, lines 38-66), a beacon device advertisement (if a customer is in close proximity to a bill pay location at process block 320 the customer is notified of the bills owed, col. 6, lines 9-11, fig. 3) broadcast within a pre-defined geofence (if receivers location is determined to be in close proximity to the agent location a notification may be delivered using short message service (SMS) texts, col. 4, lines 23-35), identifying, by the processor, that the beacon device (computer system for performing method includes a money transfer processor 505, location tracking service provider 520 with hardware elements  including processors 710, input devices 715, output devices 720, storage devices 725, and communications subsystem 730, and working memory 735, col. 8, lines 35-65, fig. 7) is associated with an agent location (at process block 320, the customer is notified of the bills owed, amount of the bills, and location of the bill-pay location, col. 6, lines 9-13, fig. 3), wherein the agent location corresponds to a bill payment and money transfer facility (a bill-pay location or payment location may be an agent location and the bill-pay location may be located at a storefront for bills owed to a utility company, a department store, a car dealership, etc., col. 6, lines 9-23, figs. 3, 6A, and 7); generating a payment notification, responsive to and based on the identification (at process block 320, the customer is notified of the bills owed, amount of the bills, and location of the bill-pay location, col. 6, lines 9-13, fig. 3), for display (if a customer is in close proximity to a bill pay location at process block 320 the customer is notified of the bills owed, col. 6, lines 9-11, fig. 3), on the mobile computing device (if a customer is in close proximity to a bill pay location at process block 320 the customer is notified of the bills owed, col. 6, lines 9-11, fig. 3; server 815 is configured to serve web pages or web applications to a user computer 805 to perform methods of the invention, col. 11, lines 38-66), including executing the processor to retrieve payment data (the notification delivered using short message service (SMS) text may include directions to the agent location and a barcode which may be displayed on the mobile device’s display screen for scanning at the agent location for payment along with a biometric security device for authentication, col. 4, lines 24-48) from at least one application on the mobile computing device (user computer can be an internet enabled mobile phone capable of communicating via a network having a variety of applications, including one or more applications configured to perform methods of the invention as well as one or more office applications, database client, and web browser applications, col. 10, lines 39-64) and presenting the payment notification for display on a display screen of the mobile computing device (the notification delivered using short message service (SMS) text may include directions to the agent location and a barcode which may be displayed on the mobile device’s display screen for scanning at the agent location for payment along with a biometric security device for authentication, col. 4, lines 24-48), wherein the payment notification includes payment data and the agent location (if a customer is in close proximity to a bill pay location at process block 320 the customer is notified of the bills owed, col. 6, lines 9-11, fig. 3); enabling a user input device for receiving, from a user, an instruction to prepare to make a payment at the agent location (customer may stage or initiate a money transfer transaction at a kiosk or other user input device, col. 12, lines 53-65); and sending a communication for the agent location to stage the payment (customer may stage or initiate a money transfer transaction at a user input device, col. 12, lines 53-65) for completion by the user (agent may enter the detail into a POS device to transmit the transaction information to a transaction host for processing, col. 12, lines 53-65).  However, Paintin fails to disclose wherein the beacon device advertisement includes a universally unique identifier (UUID), a major identifier, and a minor identifier; identifying, based on at least one of the UUID, the major identifier, and the minor identifier; receiving an input indicating instruction to prepare to make a payment at the agent location; and responsive to receiving the input, sending a communication signal from the mobile computing device for the agent location to stage the payment at a later time.  
Hanson 4295, in the related field of providing navigation functionality in a retail location, teaches wherein the beacon device advertisement (beacon signal received by the customer computing device may be associated with at least one beacon deployed at a banking center, col. 2, lines 5-11) includes a universally unique identifier (UUID) (one or more associated attributes associated with the beacon signal includes a unique identifier associated with the at least on beacon deployed at the banking center, col. 2, lines 5-11), a major identifier, and a minor identifier (one or more attributes associated with the beacon signal received customer computing device may include a frequency of the beacon signal, an amplitude of the beacon signal, a round trip time value, a round trip delay value, and an estimated range, col. 9, lines 8-28); identifying, based on at least one of the UUID, the major identifier, and the minor identifier (customer computing device 302 may determine a unique identifier associated with the location beacon at the banking center, col. 9, lines 8-28).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the method of Paintin with the with the method of Hanson 4295 to provide wherein the beacon device advertisement includes a universally unique identifier (UUID), a major identifier, and a minor identifier; identifying, based on at least one of the UUID, the major identifier, and the minor identifier.  Since, the claimed elements were known in the past, the claimed innovation is merely a combination of old elements, each element would have performed the same function in the combination as they did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  The motivation for doing so would have been to determine a location of the customer based on the one or more attributes associated with the beacon signal (915, fig. 9).  However, the combination of Paintin and Hanson 4295 fails to teach wherein receiving an input indicating instruction to prepare to make a payment at the agent location; and responsive to receiving the input, and responsive to receiving the input, sending a communication signal from the mobile computing device for the agent location to stage the payment at a later time.
Hanson 4552, in the related field of systems and methods for using proximity positioning systems to determine a user location to provide additional services, teaches receiving an input indicating instruction to prepare to make a payment at the agent location (in step 600 of fig. 6, transaction initiation information may be received from a computing device of a user such as a personal computing device 412 in fig. 4, para. 0066, figs. 4 and 6); and responsive to receiving the input, sending a communication signal from the mobile computing device (transaction initiation information may be received from a computing device of a user via a mobile banking application, para. 0066, figs. 4 and 6) for the agent location to stage the payment at a later time (transaction initiation information may be received by a transaction pre-staging module 410 and in step 602, the initiated transaction is queued in the system and may be preprocessed or partially completed, but not fully processed or completed, until a user arrives at a banking center or branched, paras. 0066-0067, figs. 4 and 6).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the method of Paintin with the method of Hanson 4552 to provide wherein receiving an input indicating instruction to prepare to make a payment at the agent location; and responsive to receiving the input, and responsive to receiving the input, sending a communication signal from the mobile computing device for the agent location to stage the payment at a later time.  Since, the claimed elements were known in the past, the claimed innovation is merely a combination of old elements, each element would have performed the same function in the combination as they did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  The motivation for doing so would have been to pre-stage a transaction to be partially completed awaiting arrival of the user for completion or further processing (Hanson 4552).

In regards to claim 2, modified Paintin discloses the method of claim 1, and discloses a method further comprising receiving the payment data from a data storage device associated with the mobile computing device (customer may stage or initiate a money transfer transaction at a kiosk or other user input device, col. 12, lines 53-65).

In regards to claim 4, modified Paintin discloses the method of claim 1, and discloses a method further comprising: wherein the at least one application (user computer can be an internet enabled mobile phone capable of communicating via a network having a variety of applications, including one or more applications configured to perform methods of the invention as well as one or more office applications, database client, and web browser applications, col. 10, lines 39-64) includes accessing data from a third-party application installed on the computing device (method for location based bill pay wherein the customer enrolls in a financial service provider’s bill pay program to receive and process the customer’s bills through the financial service providers bill-pay pay system, col. 5, lines 47-49, fig. 3); and generating a payment notification (at process block 320, the customer is notified of the bills owed, amount of the bills, and location of the bill-pay location, col. 6, lines 9-13, fig. 3) includes: identifying payment data (each bill’s due date and amount owed is known by the bill-pay system, col. 5, lines 47-61) stored in association with the third-party application (money transfer processor 505 is configured to determine outstanding bills and/or debts owed by sender 510 and sender 510’s location in order to direct sender 510 to locations where sender 510 may pay bills and debts owed to business 605 and/or debt collection 610, col. 7, lines 64-col. 8, line 23, fig. 3); storing payment data in a database (database 820a resides on a storage medium local to a user computer 805, col. 12, lines 19-37); and generating the payment notification in response to the beacon device advertisement (if a customer is in close proximity to a bill pay location at process block 320 the customer is notified of the bills owed, col. 6, lines 9-11, fig. 3), wherein the payment notification includes payment data accessed from the third-party application (each bill’s due date amount owed is known by the bill-pay system and at block 305, the method determines whether a customer has any bills dues, col. 5, lines 47-62).

In regards to claim 6, modified Paintin discloses the method of claim 1, and further discloses wherein the beacon advertisement is transmitted within the predefined geofence (method includes tracking the customer’s location using cellular functionality in the customer’s mobile device to determine when the customer is in proximity to a bill-pay agent location, col. 2, 1-9), and wherein the computing device receives the beacon advertisement responsive to the mobile computing device (user computer can be an internet enabled mobile phone capable of communicating via a network having a variety of applications, including one or more applications configured to perform methods of the invention as well as one or more office applications, database client, and web browser applications, col. 10, lines 39-64) entering the geofence (if a customer is in close proximity to a bill pay location at process block 320 the customer is notified of the bills owed, col. 6, lines 9-11, fig. 3; server 815 is configured to serve web pages or web applications to a user computer 805 to perform methods of the invention, col. 11, lines 38-66).

In regards to claim 7, modified Paintin discloses the method of claim 1, but fails to disclose a method further comprising: displaying a map control with the payment notification; presenting an interaction device for receiving user input for the map control; and displaying a map that includes directions to the agent location in association with the payment notification.
Hanson 4295, in the related field of providing navigation functionality in a retail location, teaches displaying a map control with the payment notification (one or more navigation instructions may be generated based on visit input received from the customer computing device in response to the request for visit information and navigation instructions may be generated based on one or more predicted needs of the customer using the customer computing device, col. 2, lines 47-57); presenting an interaction device for receiving user input for the map control (navigation instructions may be generated based on one or more identified needs of the customer or predicted needs of the customer, col. 13, lines 26-29); and displaying a map that includes directions to the agent location in association with the payment notification (generated navigation instructions based on customer input are provide to the customer computing device 302 to guide the customer to the banking center or other retail location, col. 13, lines 26-49).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the method of Paintin with the with the method of Hanson 4295 to provide displaying a map control with the payment notification; presenting an interaction device for receiving user input for the map control; and displaying a map that includes directions to the agent location in association with the payment notification.  Since, the claimed elements were known in the past, the claimed innovation is merely a combination of old elements, each element would have performed the same function in the combination as they did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  The motivation for doing so would have been to ensure that the customer is routed to the right person at the banking center or other retail location based on the customer’s reason for visiting the banking center (col. 13, lines 25-49).

In regards to claim 9, Paintin discloses a system (method for location based bill pay wherein the customer enrolls in a financial service provider’s bill pay program to receive and process the customer’s bills through the financial service providers bill-pay pay system, col. 5, lines 47-49, fig. 3) comprising: a mobile computing device (system 800 for implementing location based money transfers includes user computers 805 such as a laptop, PDA, internet enabled mobile phone, cellular telephone or any other electronic device with applications configured to perform methods of the invention, col. 10, lines 39-67, fig. 8) comprising a processor (system 800 for implementing location based money transfers includes user computers 805, col. 10, lines 39-67, fig. 8; method includes tracking the customer’s location using cellular functionality in the customer’s mobile device to determine when the customer is in proximity to a bill-pay agent location, col. 2, 1-9); and a memory coupled to the processor (system 800 for implementing location based money transfers includes user computers 805 such as a laptop, PDA, internet enabled mobile phone, cellular telephone or any other electronic device with applications configured to perform methods of the invention, col. 10, lines 39-67, fig. 8), the memory storing instructions that, when executed by the processor (necessary files for performing the functions of computers 805 can be stored locally on the respective computers, col. 12, 19-37), cause the processor to perform operations (method for location based bill pay wherein the customer enrolls in a financial service provider’s bill pay program to receive and process the customer’s bills through the financial service providers bill-pay pay system, col. 5, lines 47-49, fig. 3) including: receiving (money transfer processor determines outstanding bills and/or debts owed by sender 510 and sender 510’s location in order to direct sender 510 to locations where sender 510 may pay bills and debts, col. 7, line 67 – col. 8, line 23, figs. 3, 6A, and 7) from a remote beacon device (computer system for performing method includes a money transfer processor 505, location tracking service provider 520 with hardware elements including processors 710, input devices 715, output devices 720, storage devices 725, communications subsystem 730, and working memory 735, col. 8, lines 35-65, fig. 7), by the processor (if a customer is in close proximity to a bill pay location at process block 320 the customer is notified of the bills owed, col. 6, lines 9-11, fig. 3; server 815 is configured to serve web pages or web applications to a user computer 805 to perform methods of the invention, col. 11, lines 38-66), a beacon device advertisement (if a customer is in close proximity to a bill pay location at process block 320 the customer is notified of the bills owed, col. 6, lines 9-11, fig. 3) broadcast within a pre-defined geofence (if receivers location is determined to be in close proximity to the agent location a notification may be delivered using short message service (SMS) texts, col. 4, lines 23-35), identifying, by the processor, that the beacon device (computer system for performing method includes a money transfer processor 505, location tracking service provider 520 with hardware elements  including processors 710, input devices 715, output devices 720, storage devices 725, and communications subsystem 730, and working memory 735, col. 8, lines 35-65, fig. 7) is associated with an agent location (at process block 320, the customer is notified of the bills owed, amount of the bills, and location of the bill-pay location, col. 6, lines 9-13, fig. 3), wherein the agent location corresponds to a bill payment and money transfer facility (a bill-pay location or payment location may be an agent location and the bill-pay location may be located at a storefront for bills owed to a utility company, a department store, a car dealership, etc., col. 6, lines 9-23, figs. 3, 6A, and 7); generating a payment notification, responsive to and based on the identification (at process block 320, the customer is notified of the bills owed, amount of the bills, and location of the bill-pay location, col. 6, lines 9-13, fig. 3) for display (if a customer is in close proximity to a bill pay location at process block 320 the customer is notified of the bills owed, col. 6, lines 9-11, fig. 3) on the mobile computing device (if a customer is in close proximity to a bill pay location at process block 320 the customer is notified of the bills owed, col. 6, lines 9-11, fig. 3; server 815 is configured to serve web pages or web applications to a user computer 805 to perform methods of the invention, col. 11, lines 38-66), including executing the processor to retrieve payment data (the notification delivered using short message service (SMS) text may include directions to the agent location and a barcode which may be displayed on the mobile device’s display screen for scanning at the agent location for payment along with a biometric security device for authentication, col. 4, lines 24-48) from at least one application on the mobile computing device (user computer can be an internet enabled mobile phone capable of communicating via a network having a variety of applications, including one or more applications configured to perform methods of the invention as well as one or more office applications, database client, and web browser applications, col. 10, lines 39-64) and presenting the payment notification for display on a display screen of the mobile computing device (the notification delivered using short message service (SMS) text may include directions to the agent location and a barcode which may be displayed on the mobile device’s display screen for scanning at the agent location for payment along with a biometric security device for authentication, col. 4, lines 24-48), wherein the payment notification includes payment data and the agent location (if a customer is in close proximity to a bill pay location at process block 320 the customer is notified of the bills owed, col. 6, lines 9-11, fig. 3); enabling a user input device (if a customer is in close proximity to a bill pay location at process block 320 the customer is notified of the bills owed, col. 6, lines 9-11, fig. 3) for receiving user activation to prepare to make payment at the agent location (customer may stage or initiate a money transfer transaction at a user input device, col. 12, lines 53-65); and transmitting, by the processor, a communication for the agent location to stage the payment (customer may stage or initiate a money transfer transaction at a user input device, col. 12, lines 53-65) for completion by the user (agent may enter the detail into a POS device to transmit the transaction information to a transaction host for processing, col. 12, lines 53-65).  However, Paintin fails to disclose wherein the beacon device advertisement includes a universally unique identifier (UUID), a major identifier, and a minor identifier; identifying, based on at least one of the UUID, the major identifier, and the minor identifier; and responsive to user activation of the input device, transmitting, by the processor a communication signal for the agent location to stage the payment at a later time.  
Hanson 4295, in the related field of providing navigation functionality in a retail location, teaches wherein the beacon device advertisement (beacon signal received by the customer computing device may be associated with at least one beacon deployed at a banking center, col. 2, lines 5-11) includes a universally unique identifier (UUID) (one or more associated attributes associated with the beacon signal includes a unique identifier associated with the at least on beacon deployed at the banking center, col. 2, lines 5-11), a major identifier, and a minor identifier (one or more attributes associated with the beacon signal received customer computing device may include a frequency of the beacon signal, an amplitude of the beacon signal, a round trip time value, a round trip delay value, and an estimated range, col. 9, lines 8-28); identifying, based on at least one of the UUID, the major identifier, and the minor identifier (customer computing device 302 may determine a unique identifier associated with the location beacon at the banking center, col. 9, lines 8-28).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the method of Paintin with the method of Hanson 4295 to provide wherein the beacon device advertisement includes a universally unique identifier (UUID), a major identifier, and a minor identifier; identifying, based on at least one of the UUID, the major identifier, and the minor identifier.  Since, the claimed elements were known in the past, the claimed innovation is merely a combination of old elements, each element would have performed the same function in the combination as they did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  The motivation for doing so would have been to determine a location of the customer based on the one or more attributes associated with the beacon signal (915, fig. 9).  However, the combination of Paintin and Hanson 4295 fails to teach responsive to user activation of the input device, transmitting, by the processor a communication signal for the agent location to stage the payment at a later time.
Hanson 4552, in the related field of systems and methods for using proximity positioning systems to determine a user location to provide additional services, teaches responsive to user activation of the input device (in step 600 of fig. 6, transaction initiation information may be received from a computing device of a user such as a personal computing device 412 in fig. 4, para. 0066, figs. 4 and 6); transmitting, by the processor a communication signal (transaction initiation information may be received from a computing device of a user via a mobile banking application, para. 0066, figs. 4 and 6) for the agent location to stage the payment at a later time (transaction initiation information may be received by a transaction pre-staging module 410 and in step 602, the initiated transaction is queued in the system and may be preprocessed or partially completed, but not fully processed or completed, until a user arrives ab a banking center or branched, paras. 0066-0067, figs. 4 and 6).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the method of Paintin with the method of Hanson 4552 to provide responsive to user activation of the input device, transmitting, by the processor a communication signal for the agent location to stage the payment at a later time.  Since, the claimed elements were known in the past, the claimed innovation is merely a combination of old elements, each element would have performed the same function in the combination as they did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  The motivation for doing so would have been to pre-stage a transaction to be partially completed awaiting arrival of the user for completion or further processing (Hanson 4552).

In regards to claim 10, modified Paintin discloses the mobile system of claim 9, and further discloses wherein the operations include receiving the payment data from a data storage device associated with the computing device (customer may initiate a money transfer transaction by walking into an agent location or the customer may stage or initiate a money transfer transaction at a kiosk or other user input device, col. 12, lines 53-65).

In regards to claim 12, modified Paintin discloses the mobile system of claim 9, and further discloses a system wherein the at least one application (user computer can be an internet enabled mobile phone capable of communicating via a network having a variety of applications, including one or more applications configured to perform methods of the invention as well as one or more office applications, database client, and web browser applications, col. 10, lines 39-64): includes a third-party application (method for location based bill pay wherein the customer enrolls in a financial service provider’s bill pay program to receive and process the customer’s bills through the financial service providers bill-pay pay system, col. 5, lines 47-49, fig. 3; each bill’s due date and amount owed is known by the bill-pay system, col. 5, lines 47-61); and generating a payment notification (at process block 320, the customer is notified of the bills owed, amount of the bills, and location of the bill-pay location, col. 6, lines 9-13, fig. 3; money transfer processor 505 is configured to determine outstanding bills and/or debts owed by sender 510 and sender 510’s location in order to direct sender 510 to locations where sender 510 may pay bills and debts owed to business 605 and/or debt collection 610, col. 7, lines 64-col. 8, line 23, fig. 3) includes: storing payment data in a database (database 820a resides on a storage medium local to a user computer 805, col. 12, lines 19-37); and generating the payment notification in response to the beacon device advertisement (if a customer is in close proximity to a bill pay location at process block 320 the customer is notified of the bills owed, col. 6, lines 9-11, fig. 3), wherein the payment notification includes payment data accessed from the third-party application (each bill’s due date amount owed is known by the bill-pay system and at block 305, the method determines whether a customer has any bills dues, col. 5, lines 47-62).

In regards to claim 14, modified Paintin discloses the mobile system of claim 9, but fails to disclose wherein the operations include: displaying a map control with the payment notification; receiving an interaction with the map control from the user; and displaying a map that includes directions to the agent location in association with the payment notification.
Hanson 4295, in the related field of providing navigation functionality in a retail location, teaches displaying a map control with the payment notification (one or more navigation instructions may be generated based on visit input received from the customer computing device in response to the request for visit information and navigation instructions may be generated based on one or more predicted needs of the customer using the customer computing device, col. 2, lines 47-57); receiving an interaction with the map control from the user (navigation instructions may be generated based on one or more identified needs of the customer or predicted needs of the customer, col. 13, lines 26-29); and displaying a map that includes directions to the agent location in association with the payment notification (generated navigation instructions based on customer input are provide to the customer computing device 302 to guide the customer to the banking center or other retail location, col. 13, lines 26-49).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the method of Paintin with the with the method of Hanson 4295 to provide displaying a map control with the payment notification; receiving an interaction with the map control from the user; and displaying a map that includes directions to the agent location in association with the payment notification.  Since, the claimed elements were known in the past, the claimed innovation is merely a combination of old elements, each element would have performed the same function in the combination as they did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  The motivation for doing so would have been to ensure that the customer is routed to the right person at the banking center or other retail location based on the customer’s reason for visiting the banking center (col. 13, lines 25-49).

In regards to claim 15, Paintin discloses a non-transitory computer-readable storage device storing instructions (system 800 for implementing location based money transfers includes user computers 805 such as a laptop, PDA, internet enabled mobile phone, cellular telephone or any other electronic device with applications configured to perform methods of the invention, col. 10, lines 39-67, fig. 8) that, when executed by a processor (necessary files for performing the functions of computers 805 can be stored locally on the respective computers, col. 12, 19-37) of a mobile computing device (system 800 for implementing location based money transfers includes user computers 805 such as a laptop, PDA, internet enabled mobile phone, cellular telephone or any other electronic device with applications configured to perform methods of the invention, col. 10, lines 39-67, fig. 8), cause the processor to perform operations (method for location based bill pay wherein the customer enrolls in a financial service provider’s bill pay program to receive and process the customer’s bills through the financial service providers bill-pay pay system, col. 5, lines 47-49, fig. 3) including: receiving (money transfer processor determines outstanding bills and/or debts owed by sender 510 and sender 510’s location in order to direct sender 510 to locations where sender 510 may pay bills and debts, col. 7, line 67 – col. 8, line 23, figs. 3, 6A, and 7) from a remote beacon device (computer system for performing method includes a money transfer processor 505, location tracking service provider 520 with hardware elements including processors 710, input devices 715, output devices 720, storage devices 725, communications subsystem 730, and working memory 735, col. 8, lines 35-65, fig. 7), by the processor (if a customer is in close proximity to a bill pay location at process block 320 the customer is notified of the bills owed, col. 6, lines 9-11, fig. 3; server 815 is configured to serve web pages or web applications to a user computer 805 to perform methods of the invention, col. 11, lines 38-66), a beacon device advertisement (if a customer is in close proximity to a bill pay location at process block 320 the customer is notified of the bills owed, col. 6, lines 9-11, fig. 3), identifying, by the processor, that the beacon device (computer system for performing method includes a money transfer processor 505, location tracking service provider 520 with hardware elements  including processors 710, input devices 715, output devices 720, storage devices 725, and communications subsystem 730, and working memory 735, col. 8, lines 35-65, fig. 7) is associated with an agent location (at process block 320, the customer is notified of the bills owed, amount of the bills, and location of the bill-pay location, col. 6, lines 9-13, fig. 3), wherein the agent location corresponds to a bill payment and money transfer facility (a bill-pay location or payment location may be an agent location and the bill-pay location may be located at a storefront for bills owed to a utility company, a department store, a car dealership, etc., col. 6, lines 9-23, figs. 3, 6A, and 7); generating a payment notification responsive to and based on the identification (at process block 320, the customer is notified of the bills owed, amount of the bills, and location of the bill-pay location, col. 6, lines 9-13, fig. 3) for display (if a customer is in close proximity to a bill pay location at process block 320 the customer is notified of the bills owed, col. 6, lines 9-11, fig. 3) on the mobile computing device (if a customer is in close proximity to a bill pay location at process block 320 the customer is notified of the bills owed, col. 6, lines 9-11, fig. 3; server 815 is configured to serve web pages or web applications to a user computer 805 to perform methods of the invention, col. 11, lines 38-66), including executing the processor to retrieve payment data (the notification delivered using short message service (SMS) text may include directions to the agent location and a barcode which may be displayed on the mobile device’s display screen for scanning at the agent location for payment along with a biometric security device for authentication, col. 4, lines 24-48) from at least one application on the mobile computing device (user computer can be an internet enabled mobile phone capable of communicating via a network having a variety of applications, including one or more applications configured to perform methods of the invention as well as one or more office applications, database client, and web browser applications, col. 10, lines 39-64) and presenting the payment notification for display on a display screen of the mobile computing device (the notification delivered using short message service (SMS) text may include directions to the agent location and a barcode which may be displayed on the mobile device’s display screen for scanning at the agent location for payment along with a biometric security device for authentication, col. 4, lines 24-48), wherein the payment notification includes payment data and the agent location (if a customer is in close proximity to a bill pay location at process block 320 the customer is notified of the bills owed, col. 6, lines 9-11, fig. 3); enabling an input device (if a customer is in close proximity to a bill pay location at process block 320 the customer is notified of the bills owed, col. 6, lines 9-11, fig. 3) to receive, by the processor, an instruction to prepare to make a payment at the agent location (customer may stage or initiate a money transfer transaction at a kiosk or other user input device, col. 12, lines 53-65); and sending a communication for the agent location to stage the payment (customer may stage or initiate a money transfer transaction at a user input device, col. 12, lines 53-65) for completion by the user (agent may enter the detail into a POS device to transmit the transaction information to a transaction host for processing, col. 12, lines 53-65).  However, Paintin fails to disclose wherein the beacon device advertisement includes a universally unique identifier (UUID), a major identifier, and a minor identifier; identifying, based on at least one of the UUID, the major identifier, and the minor identifier; receive, a command input, indicating an instruction to make a payment at the agent location; and responsive to receiving the command input, sending a communication signal from the processor for the agent location to stage the payment at a later time.  
Hanson 4295, in the related field of providing navigation functionality in a retail location, teaches wherein the beacon device advertisement (beacon signal received by the customer computing device may be associated with at least one beacon deployed at a banking center, col. 2, lines 5-11) includes a universally unique identifier (UUID) (one or more associated attributes associated with the beacon signal includes a unique identifier associated with the at least on beacon deployed at the banking center, col. 2, lines 5-11), a major identifier, and a minor identifier (one or more attributes associated with the beacon signal received customer computing device may include a frequency of the beacon signal, an amplitude of the beacon signal, a round trip time value, a round trip delay value, and an estimated range, col. 9, lines 8-28); identifying, based on at least one of the UUID, the major identifier, and the minor identifier (customer computing device 302 may determine a unique identifier associated with the location beacon at the banking center, col. 9, lines 8-28).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the method of Paintin with the with the method of Hanson 4295 to provide wherein the beacon device advertisement includes a universally unique identifier (UUID), a major identifier, and a minor identifier; identifying, based on at least one of the UUID, the major identifier, and the minor identifier.  Since, the claimed elements were known in the past, the claimed innovation is merely a combination of old elements, each element would have performed the same function in the combination as they did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  The motivation for doing so would have been to determine a location of the customer based on the one or more attributes associated with the beacon signal (915, fig. 9).  However, the combination of Paintin and Hanson 4295 fails to teach receive, a command input, indicating an instruction to make a payment at the agent location; and responsive to receiving the command input, sending a communication signal from the processor for the agent location to stage the payment at a later time.
Hanson 4552, in the related field of systems and methods for using proximity positioning systems to determine a user location to provide additional services, teaches receive, a command input, indicating an instruction to make a payment at the agent location (in step 600 of fig. 6, transaction initiation information may be received from a computing device of a user such as a personal computing device 412 in fig. 4, para. 0066, figs. 4 and 6); and responsive to receiving the command input, sending a communication signal from the processor (transaction initiation information may be received from a computing device of a user via a mobile banking application, para. 0066, figs. 4 and 6) for the agent location to stage the payment at a later time (transaction initiation information may be received by a transaction pre-staging module 410 and in step 602, the initiated transaction is queued in the system and may be preprocessed or partially completed, but not fully processed or completed, until a user arrives ab a banking center or branched, paras. 0066-0067, figs. 4 and 6).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the method of Paintin with the method of Hanson 4552 to provide receive, a command input, indicating an instruction to make a payment at the agent location; and responsive to receiving the command input, sending a communication signal from the processor for the agent location to stage the payment at a later time.  The motivation for doing so would have been to pre-stage a transaction to be partially completed awaiting arrival of the user for completion or further processing (Hanson 4552).

In regards to claim 16, modified Paintin discloses the non-transitory computer-readable storage device of claim 15, and further discloses wherein the operations include receiving the payment data from a data store associated with the mobile computing device (customer may initiate a money transfer transaction by walking into an agent location or the customer may stage or initiate a money transfer transaction at a kiosk or other user input device, col. 12, lines 53-65).

In regards to claim 18, modified Paintin discloses the non-transitory computer-readable storage device of claim 15, and further discloses wherein the at least one application (user computer can be an internet enabled mobile phone capable of communicating via a network having a variety of applications, including one or more applications configured to perform methods of the invention as well as one or more office applications, database client, and web browser applications, col. 10, lines 39-64): includes a third-party application installed on the computing device (method for location based bill pay wherein the customer enrolls in a financial service provider’s bill pay program to receive and process the customer’s bills through the financial service providers bill-pay pay system, col. 5, lines 47-49, fig. 3; each bill’s due date and amount owed is known by the bill-pay system, col. 5, lines 47-61); and wherein generating a payment notification (at process block 320, the customer is notified of the bills owed, amount of the bills, and location of the bill-pay location, col. 6, lines 9-13, fig. 3) includes: identifying payment data (each bill’s due date and amount owed is known by the bill-pay system, col. 5, lines 47-61) stored in association with the third-party application (money transfer processor 505 is configured to determine outstanding bills and/or debts owed by sender 510 and sender 510’s location in order to direct sender 510 to locations where sender 510 may pay bills and debts owed to business 605 and/or debt collection 610, col. 7, lines 64-col. 8, line 23, fig. 3); storing payment data in a database (database 820a resides on a storage medium local to a user computer 805, col. 12, lines 19-37); and generating the payment notification in response to the beacon device advertisement (if a customer is in close proximity to a bill pay location at process block 320 the customer is notified of the bills owed, col. 6, lines 9-11, fig. 3), wherein the payment notification includes payment data accessed from the third-party application (each bill’s due date amount owed is known by the bill-pay system and at block 305, the method determines whether a customer has any bills dues, col. 5, lines 47-62).

In regards to claim 19, modified Paintin discloses the non-transitory computer-readable storage device of claim 15, and further discloses wherein the beacon advertisement is transmitted within the predefined geofence (method includes tracking the customer’s location using cellular functionality in the customer’s mobile device to determine when the customer is in proximity to a bill-pay agent location, col. 2, 1-9), and wherein the mobile computing device receives the beacon advertisement when the mobile computing device (user computer can be an internet enabled mobile phone capable of communicating via a network having a variety of applications, including one or more applications configured to perform methods of the invention as well as one or more office applications, database client, and web browser applications, col. 10, lines 39-64) enters the geofence (if a customer is in close proximity to a bill pay location at process block 320 the customer is notified of the bills owed, col. 6, lines 9-11, fig. 3; server 815 is configured to serve web pages or web applications to a user computer 805 to perform methods of the invention, col. 11, lines 38-66).

In regards to claim 20, modified Paintin discloses the non-transitory computer-readable storage device of claim 15, but fails to disclose wherein the operations include: displaying a map control with the payment notification; receiving an interaction with the map control from the user; and displaying a map that includes directions to the agent location in association with the payment notification.
Hanson 4295, in the related field of providing navigation functionality in a retail location, teaches displaying a map control with the payment notification (one or more navigation instructions may be generated based on visit input received from the customer computing device in response to the request for visit information and navigation instructions may be generated based on one or more predicted needs of the customer using the customer computing device, col. 2, lines 47-57); receiving an interaction with the map control from the user (navigation instructions may be generated based on one or more identified needs of the customer or predicted needs of the customer, col. 13, lines 26-29); and displaying a map that includes directions to the agent location in association with the payment notification (generated navigation instructions based on customer input are provide to the customer computing device 302 to guide the customer to the banking center or other retail location, col. 13, lines 26-49).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the method of Paintin with the with the method of Hanson 4295 to provide displaying a map control with the payment notification; receiving an interaction with the map control from the user; and displaying a map that includes directions to the agent location in association with the payment notification.  Since, the claimed elements were known in the past, the claimed innovation is merely a combination of old elements, each element would have performed the same function in the combination as they did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  The motivation for doing so would have been to ensure that the customer is routed to the right person at the banking center or other retail location based on the customer’s reason for visiting the banking center (col. 13, lines 25-49).

Claims 3, 5, 11, 13, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Paintin, in view of Hanson 4295, in view of Hanson 4552, and further in view of US 9,785,936 to Baird (hereinafter referred to as Baird).

In regards to claim 3, modified Paintin discloses the method of claim 1, but fails to disclose a method further comprising customizing one or more features of the payment notification, wherein customizing the one or more features includes at least one of: adjusting a schedule of the payment notification and deactivating the payment notification.
Baird, in the related field of digital wallet bill management systems, teaches customizing one or more features of the payment notification (upon enrollment in the digital wallet application the user is directed to a biller configurable page 440 that includes a set of preference settings that the user may submit changes for, col. 10, lines 34-57), wherein customizing the one or more features includes at least one of: adjusting a schedule of the payment notification and deactivating the payment notification (preference settings may be changed by the customer to turn on or off per notification, col. 10, lines 34-57). It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the method of Paintin with the method of Baird to provide customizing one or more features of the payment notification, wherein customizing the one or more features includes at least one of: adjusting a schedule of the payment notification and deactivating the payment notification.  Since, the claimed elements were known in the past, the claimed innovation is merely a combination of old elements, each element would have performed the same function in the combination as they did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  The motivation for doing so would have been to enable the customer to change the initial settings that were configured by the biller (Baird, col. 10, lines 34-57).

In regards to claim 5, modified Paintin discloses the method of claim 4, but fails to disclose wherein the third-party application is a messaging application installed on the mobile computing device, and wherein the messaging application includes at least one of an email application and a text messaging application.
Baird, in the related field of digital wallet bill management systems, teaches wherein the third-party application is a messaging application installed on the mobile computing device (creating and sending bill information messages can be performed through the digital wallet bill management system or messages, in the customer’s digital wallet application, or in text form or email form with links to the mobile bill presentment and payment e-card, col. 20, lines 6-49), and wherein the messaging application includes at least one of an email application and a text messaging application (messages may be sent in text form or email form with links to the mobile bill presentment and payment e-card, col. 20, lines 6-49).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the method of Paintin with the method of Baird to provide wherein the third-party application is a messaging application installed on the computing device, and wherein the messaging application includes at least one of an email application and a text messaging application.  Since, the claimed elements were known in the past, the claimed innovation is merely a combination of old elements, each element would have performed the same function in the combination as they did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  The motivation for doing so would have been to send updated digital bills to the customers’ digital wallet application (Baird, col. 20, lines 6-49).

In regards to claim 11, modified Paintin discloses the mobile system of claim 9, but fails to disclose wherein the operations include customizing one or more features of the payment notification, wherein customizing the one or more features includes at least one of: adjusting a schedule of the payment notification and deactivating the payment notification.
Baird, in the related field of digital wallet bill management systems, teaches customizing one or more features of the payment notification (upon enrollment in the digital wallet application the user is directed to a biller configurable page 440 that includes a set of preference settings that the user may submit changes for, col. 10, lines 34-57), wherein customizing the one or more features includes at least one of: adjusting a schedule of the payment notification and deactivating the payment notification (preference settings may be changed by the customer to turn on or off per notification, col. 10, lines 34-57). It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the method of Paintin with the method of Baird to provide customizing one or more features of the payment notification, wherein customizing the one or more features includes at least one of: adjusting a schedule of the payment notification and deactivating the payment notification.  Since, the claimed elements were known in the past, the claimed innovation is merely a combination of old elements, each element would have performed the same function in the combination as they did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  The motivation for doing so would have been to enable the customer to change the initial settings that were configured by the biller (Baird, col. 10, lines 34-57).

In regards to claim 13, modified Paintin discloses the mobile system of claim 12, but fails to disclose wherein the third-party application is a messaging application installed on the mobile computing device, and wherein the messaging application includes at least one of an email application and a text messaging application.
Baird, in the related field of digital wallet bill management systems, teaches wherein the third-party application is a messaging application installed on the mobile computing device (creating and sending bill information messages can be performed through the digital wallet bill management system or messages, in the customer’s digital wallet application, or in text form or email form with links to the mobile bill presentment and payment e-card, col. 20, lines 6-49), and wherein the messaging application includes at least one of an email application and a text messaging application (messages may be sent in text form or email form with links to the mobile bill presentment and payment e-card, col. 20, lines 6-49).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the method of Paintin with the method of Baird to provide wherein the third-party application is a messaging application installed on the mobile computing device, and wherein the messaging application includes at least one of an email application and a text messaging application.  Since, the claimed elements were known in the past, the claimed innovation is merely a combination of old elements, each element would have performed the same function in the combination as they did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  The motivation for doing so would have been to send updated digital bills to the customers’ digital wallet application (Baird, col. 20, lines 6-49).

In regards to claim 17, modified Paintin discloses the non-transitory computer-readable storage device of claim 15, but fails to disclose wherein the operations include customizing one or more features of the payment notification, wherein customizing the one or more features includes at least one of: adjusting a schedule of the payment notification and deactivating the payment notification.
Baird, in the related field of digital wallet bill management systems, teaches customizing one or more features of the payment notification (upon enrollment in the digital wallet application the user is directed to a biller configurable page 440 that includes a set of preference settings that the user may submit changes for, col. 10, lines 34-57), wherein customizing the one or more features includes at least one of: adjusting a schedule of the payment notification and deactivating the payment notification (preference settings may be changed by the customer to turn on or off per notification, col. 10, lines 34-57). It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the method of Paintin with the method of Baird to provide customizing one or more features of the payment notification, wherein customizing the one or more features includes at least one of: adjusting a schedule of the payment notification and deactivating the payment notification.  Since, the claimed elements were known in the past, the claimed innovation is merely a combination of old elements, each element would have performed the same function in the combination as they did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  The motivation for doing so would have been to enable the customer to change the initial settings that were configured by the biller (Baird, col. 10, lines 34-57)

Claims 8 is rejected under 35 U.S.C. 103 as being unpatentable over Paintin, in view of Hanson 4295, in view of Hanson 4552, and further in view of US 2010/0042537 to Smith et al. (hereinafter Smith).

In regards to claim 8, modified Paintin discloses the method of claim 1, but fails to disclose a method further comprising: receiving a decline instruction from the user; and declining to cause the agent location to stage the payment for completion by the user.
Smith, in the related field of third party bill payment services, teaches receiving a decline instruction from the user (payment option generator 16 generates payment options for the payer based on the payment option rules and the payer 10 is invited to accept or reject that option, para. 0068); and declining to cause the agent location to stage the payment for completion by the user (payment option generator 16 generates payment options for the payer based on the payment option rules and the payer 10 is invited to accept or reject that option, para. 0068).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the system of Paintin with the system of Smith to provide receiving a decline instruction from the user; and declining to cause the agent location to stage the payment for completion by the user.  Since, the claimed elements were known in the past, the claimed innovation is merely a combination of old elements, each element would have performed the same function in the combination as they did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  The motivation for doing so would have been to enable the payer to accept or reject a payment option (Smith, para. 0068).
Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been fully considered by the Examiner.  Applicant’s arguments with respect to the rejection of claims 1-20 under 35 USC 101 have been fully considered by the Examiner.  Respectfully, the Examiner does not find the Applicant’s arguments persuasive, and the rejections of claims 1-20 under 35 USC 101 are maintained.  The Applicant argues on pages 9 and 10 of their Remarks that the analysis in the previous office action fails to properly consider the claim elements individually and as an ordered set presenting practical application in facilitating the user’s management of communications, user interface and payment staging; and the analysis improperly reduces the claims to a laundry list of operations with consideration of the claims as a whole.  Applicant further argues on page 10 of their Remarks that the amended independent claims limitations, in combination, provide a practical application in consideration of generation of payment notification, enabling reception of user input, and sending a communication signal.  
Examiner respectfully disagrees with Applicant’s arguments that the amended independent claims are indicative of integration into a practical application.  As stated in further detail in the above office action, independent claims 1, 9, and 15 only recite the additional elements of “a mobile computing device comprising a processor, a remote beacon device, application on the mobile computing device, a display screen of the mobile computing device, a user input device; a mobile system comprising: a mobile computing device comprising a processor; and a memory coupled to the processor, the memory storing instructions that, when executed by the processor, cause the processor to perform operations; a non-transitory computer-readable storage device storing instructions that, when executed by a processor of a mobile computing device, cause the processor to perform operations” which are recited at a high level of generality (i.e., as a generic processor performing generic computer functions) such that it amounts to no more than mere instructions to apply the exception using generic computer components.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claimed limitations do not enable computers to operate more quickly or efficiently, nor do they solve any technological problem.  The specification is silent as to any specific structural or inventive improvements in computer functionality related to this claimed system.  The only improvements identified in the specification are generic speed and efficiency improvements inherent in applying the use of a computer to any task.  See specification at para. 0010 stating: the invention may increase the convenience of bill payment and money transfers for consumers, may decrease the incidence of late payments, and improve a bill payment application on a mobile device to process beacon advertisements and generate consumer alerts.  Therefore, the claimed invention is at most an improvement to the abstract concept of customer notifications for bill payment wherein a computer is merely used as a tool and is not reflective of an improvement to the computer or platform itself (See MPEP 2106.05(f)).  There is no improvement to the claimed computer elements.  Therefore the limitation does not meet the criteria or considerations as indicative of integration into a practical application.
With respect to the Applicant’s arguments regarding the previous rejection of independent claims 1-20 under 35 USC 103, the Applicant first argues that the cited art of Paintin, Hanson 4295, and Hanson 4552, whether taken alone or in combination, fails to disclose or suggest all of the limitations of the amended independent claims.  Examiner respectfully disagrees with Applicant’s argument.  As referenced above in the examiner’s art rejections pursuant to 35 USC § 103, the combination of Paintin, Hanson 4295, and Hanson 4552 teaches all of the limitations of amended claims 1, 9, and 16.  
Applicant further argues on page 12-15 of their Remarks that there is not proper motivation to combine Paintin, Hanson 4295, and Hanson 552, because the modification is redundant and would not have been undertaken by the ordinary artisan.  Examiner respectfully disagrees with Applicant’s assertion because one cannot show non-obviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091,231 USPQ 375 (Fed. Cir. 1986).  The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references. Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  The combination of Paintin, Hanson 4295, and Hanson 4552 does not render the modified invention unsatisfactory for its intended purpose or change the principle operation of the prior art, and as stated in the above final rejection, there is proper motivation to combine the references.  Applicant argues that Paintin discloses tracking the customer’s location in order to respond when the customer is in close proximity to a bill pay location and the office action erroneously modifies Paintin with Hanson to provide duplicate tracking information.  Examiner respectfully disagrees with Applicant’s argument because Paintin teaches notifying the user of a location of the bill payment facility, and Hanson 4295 teaches identifying a UUID of a banking center.  Applicant further argues on pages 13 and 14 of their Remarks that Hanson 552 discloses a specific configuration to determine the user’s location after beacon transmission, and conducts its notification operations by external devices thereafter communicating to the mobile device.  However, as shown in the above non-final rejection, Hanson 4552 is not used to teach any limitations regarding the user’s location because Hanson 4552 is used to teach sending a communication signal from the processor for the agent location to stage the payment.  Applicant further argues on page 14 of their Remarks that the office action admits in claim 5 that Paintin lacks disclosure of on-device applications.  However, Applicant’s assertion is only partially true, because the office action states that Paintin doesn’t teach wherein a messaging application includes at least one of an email application and a text messaging application.  As indicated in the rejection of claim 1, Paintin discloses a method for location based bill pay using a mobile phone with an application (Paintin, col. 10, lines 39-67, fig. 8).  Applicant further argues on page 15 of their Remarks that modification of Hanson 552 with Baird to achieve independent claim 1 would require redesign of Hanson 552.  However, Applicant’s argument is moot because as indicated in the above non-final rejection, the independent claims are rejected pursuant to Paintin, Hanson 4295, and Hanson 4552.  Therefore, Applicant’s further argument that dependent claims 2-8, 10-15, and 17-20 should be allowed pursuant to their dependency on the independent claims is moot, and the rejections for the dependent claims are also maintained.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Popescu (US 2014/0100925) teaches money gram application on phone with application directing user to payment locations.
Davis (US 2013/0066778) teaches a system for preauthorized money transfers.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Paul Schwarzenberg whose telephone number is (313) 446-6611.  The examiner can normally be reached on Monday-Thursday (7:30-6:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon, can be reached on (571) 270-3602.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/P. S./
Examiner, Art Unit 3695
3/31/2021

/NARAYANSWAMY SUBRAMANIAN/Primary Examiner, Art Unit 3695                                                                                                                                                                                                        
March 31, 2021